Citation Nr: 1017837	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  98-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by joint and muscle pain, fatigue, dizziness, 
decreased vision, memory loss and loss of concentration.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to July 1991.  
He served in Southwest Asia from September 1990 to April 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the above claim.  
Following the appeal of that decision, the Board denied the 
claim in September 2001.

The Veteran appealed the Board's September 2001 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2004, the Court vacated the 
Board's September 2001 decision and remanded the case to the 
Board.  In October 2005, the Board remanded the case to the 
RO for further evidentiary development.  

The issue of entitlement to service connection for disability 
manifested by decreased vision as secondary to undiagnosed 
illness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record reflects objective evidence of the medically 
unexplained chronic multisymptom illness of fibromyalgia.

2.  The Veteran's symptoms of fatigue, dizziness, memory 
loss, and loss of concentration have been attributed to the 
Veteran's service-connected posttraumatic stress disorder 
(PTSD), a known diagnosis, and are already contemplated in 
the rating for PTSD.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in active service in Southwest 
Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

2.  Symptoms of fatigue, dizziness, memory loss, and loss of 
concentration are already associated with service-connected 
PTSD, and there is no additional disability manifested by 
such symptoms that is secondary to undiagnosed illness, or 
otherwise incurred during active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Following the initial adjudication of the claim, October 2005 
and July 2006 letters advised the Veteran of the evidence 
necessary to substantiate a claim for service connection, to 
include as secondary to undiagnosed illness, advised of his 
respective duties, and asked the Veteran to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content of these notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claim was thereafter again denied in the 
June 2009 supplemental statement of the case.  The July 2006 
letter also advised the Veteran of the bases for assigning 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist, service treatment records are 
associated with the claims folder, as are post-service VA 
medical examination reports and VA treatment records.  There 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.

The Veteran has also not indicated any intention to provide 
additional evidence in support of his claim, and has not 
requested that VA assist him in obtaining any other evidence.  
While the Board has considered remanding this matter for the 
purpose of obtaining additional medical opinions, such action 
is not found to be warranted in this case.  As discussed 
below, the Veteran's service treatment records are negative 
for any complaints or findings of disability manifested by 
fatigue, dizziness, memory loss, or loss of concentration, 
and the Veteran's current symptoms have been attributed to 
his already service-connected PTSD, a known diagnosis, and 
are already contemplated in the rating for PTSD.  Thus, 
further examination is not required pursuant to 38 C.F.R. § 
3.159(c)(4) (2009).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Service Connection for Undiagnosed Illness Manifested by 
Joint and Muscle Pain, Fatigue, Dizziness, Memory Loss, and 
Loss of Concentration

The Veteran's DD Form 214 reflects that the Veteran was in 
receipt of the Southwest Asia Service Medal with 2 bronze 
service stars.

Service treatment records reflect that in July 1990, the 
Veteran complained of low back pain after a collision playing 
soccer.  Lumbosacral spine x-rays at this time revealed 
normal findings.  Service treatment records further reflect 
treatment for residuals of Jones fracture of the left 5th 
metatarsal that was sustained in March 1991.  During service, 
there is no evidence of complaints or treatment for any 
additional joint and/or muscle pain, fatigue, dizziness, 
memory loss, or loss of concentration.  

VA Persian Gulf Registry examination in July 1996 revealed 
that in July 1991, the Veteran began to notice a loss of 
energy.  He was unable to work-out as long as he used to.  He 
also would get dizzy or light-headed when he felt tired.  In 
October 1991, he also experienced aching muscles and joints, 
worse in the morning upon awakening, and in June 1998, he 
began noticing loss of concentration and memory.  

VA mental disorders examination in June 1997 revealed that 
the Veteran reported short periods of depression and that his 
energy level would fluctuate, with occasional lack of energy 
by the afternoon.  Concentration at this time was considered 
adequate.  

In a statement, dated in July 1997, the Veteran's spouse 
indicated that over the past few years, she had heard the 
Veteran complain of arthritis, aches and pains in his foot, 
knee, and lower back, and that these symptoms seemed to 
worsen during the cold winter months.  

VA general medical examination in August 1997 indicated that 
the Veteran complained of pain in his muscles in general and 
also joint pain.  All of these were achy in nature and worse 
in winter weather and the morning.  The Veteran denied any 
joint swelling and the achiness was relieved by ibuprofen.  
The Veteran also complained of fatigue, especially in the 
late afternoon.  He also experienced some light-headedness.  
The diagnoses included back and bilateral knee strain. 

In an August 1999 Federal employment application, the Veteran 
reported a history of easy fatigability.  

VA outpatient treatment records for the period of December 
2000 to August 2001 reveal that in December 2000, the Veteran 
still complained of fatigue without snoring or symptoms of 
dyspnea.  He had no memory problems now and had "normal 
aches and pains."  One week later, the Veteran reported 
being depressed and irritable the previous 6 to 7 months.  He 
also reported diminished interest, worries, low energy, and 
less concentration.  VA psychiatric consultation in April 
2001 revealed that the Veteran's symptoms included problems 
of concentration.  The assessment was PTSD.  In August 2001, 
the Veteran reiterated that his memory problems had resolved.  
He did, however, report that he was feeling "weak and 
chronically tired" and that he worked the night shift as a 
juvenile corrections officer.  The impression included PTSD, 
major depressive disorder, resolved memory problems.  

VA PTSD examination in July 2002 revealed that the Veteran 
complained of a daily depressed mood.  The Veteran further 
reported symptoms of difficulty concentrating.  The examiner 
believed that the Veteran's PTSD was contributing to the 
impairment of his functional status.  The Axis I diagnosis 
was chronic PTSD and major depression.  

VA psychiatric consultation in June 2002 revealed that the 
Veteran reported frequent fatigue and trouble concentrating.  
The Axis I diagnosis was PTSD, mild from both the Gulf War 
and corrections officer experiences.  

In another written statement, dated in May 2003, the 
Veteran's spouse noted that she and the Veteran were no 
longer participating in certain activities, such as tennis, 
golf, hiking, and walking their pets.  

VA psychiatric treatment records for the period of July 2003 
to November 2005 reflect that in July 2003, it was noted that 
the Veteran's symptoms included concentration problems.  

VA PTSD examination in March 2006 revealed that the Veteran's 
mood was anxious and depressed, and that his attention was 
short and easily distracted.  

VA muscles examination in April 2006 indicated an assessment 
of multiple joint problems likely secondary to injury while 
in the service and disordered sleep and symptoms consistent 
with fibromyalgia.  The examiner also stated that the 
Veteran's fibromyalgia was likely secondary to the above 
psychiatric problems and chronic pain secondary to multiple 
injuries as mentioned above.  

VA neurological examination in April 2006 indicated that when 
the Veteran referred to dizziness, he was describing light-
headedness and not vertigo.  The examiner noted that the 
Veteran had a severe service-connected chronic mental 
disorder, with related problems of memory loss and loss of 
concentration.  He also had severe problems sleeping because 
of his chronic mental illness, resulting in feelings of 
constant fatigue.  Neurological examination revealed normal 
findings.  The diagnosis was chronic mental disorder.  The 
examiner commented that the Veteran's dizziness could be a 
symptom related to anxiety.  The examiner noted that the 
Veteran's memory loss, loss of concentration, and sleep 
disturbance resulting in fatigue were addressed in the March 
2006 VA psychiatric examination.  In this examiner's opinion, 
the Veteran's dizziness, memory loss, and loss of 
concentration were most likely symptoms of his service-
connected mental disorder, and not of a separate and distinct 
neurological disorder.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2007); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Turning first to the claim for service connection for joint 
and muscle pain, currently diagnosed as fibromyalgia, the 
record reflects the April 2006 VA muscles examiner's 
diagnosis of multiple joint problems likely secondary to 
injury while in the service and disordered sleep and symptoms 
consistent with fibromyalgia.  The record further reflects 
chronic complaints of aching joints and muscles as evidenced 
by treatment and examination records dated October 1991, 
August 1997, and March and April 2006.  Thus, the Board will 
give the Veteran the benefit of the doubt, and conclude that 
the requirement of a current disability has been met with 
respect to the Veteran's claim for service connection for 
joint and muscle pain, currently diagnosed as fibromyalgia, 
and that the evidence demonstrates that this diagnosis 
represents a medically unexplained multisymptom illness 
defined by a cluster of signs or symptoms.  38 C.F.R. § 
3.317(a)(2)(i)(B) (2009).  Moreover, the requirement that 
fibromyalgia be compensably disabling has also been met, as 
the treatment records reflect continuing relevant complaints 
and evaluation between October 1991 and April 2006.  
Alternatively, based on the April 2006 VA examiner's 
additional opinion, the Board finds that service connection 
for fibromyalgia would also be warranted as secondary to the 
Veteran's service-connected PTSD.  In this regard, although 
the RO determined that such result would constitute 
pyramiding, the Board does not agree.  More specifically, the 
Board finds that physical findings associated with the 
Veteran's fibromyalgia are not already contemplated by the 
current 70 percent rating assigned for the Veteran's service-
connected mental disability.  

On the other hand, turning next to the Veteran's claim for 
service connection for disability manifested by fatigue, 
dizziness, memory loss, and loss of concentration, was noted 
above, while there is arguably evidence of chronic disability 
associated with this symptomatology, the most persuasive and 
probative medical evidence associates these symptoms with the 
known diagnosis of PTSD.  Consequently, the provisions of 38 
C.F.R. § 3.317 are not for application.  Moreover, such 
symptoms are found to be already contemplated and compensated 
by the current 70 percent rating assigned for the Veteran's 
PTSD.  The VA neurological examiner specifically determined 
that the Veteran's dizziness, memory loss, and loss of 
concentration caused his fatigue, and were most likely 
symptoms of his service-connected mental disorder, and not of 
a separate and distinct neurological disorder.  The Board 
further notes that such a conclusion is further demonstrated 
by the fact that all of these symptoms were previously 
considered in the context of VA psychiatric consultations and 
that when the Veteran was finally evaluated neurologically, 
no neurological impairment was found.  Thus, in order to 
succeed on the claim for physical impairment associated with 
symptoms of fatigue, dizziness, memory loss, and loss of 
concentration, the record must therefore additionally reflect 
medical evidence associating the Veteran's symptoms to a non-
psychiatric disability that is related directly to service, 
or in the case of diseases of the nervous system, to a period 
of one year following service.

In this regard, although the Veteran claims the onset of loss 
of energy and dizziness beginning in July 1991, service 
treatment records do not document any relevant complaints or 
treatment.  Moreover, he did not report the onset of any loss 
in concentration and memory until 1998, and, as was noted 
above, none of these symptoms have been associated with any 
current disability, other than the Veteran's service-
connected PTSD.  There is also no opinion that refutes the 
medical opinion of the April 2006 VA neurological examiner.  

Moreover, to the extent the Veteran and his witness 
statements may demonstrate continuity of symptomatology, the 
Veteran has reported the onset of the loss of concentration 
and memory in 1998, and although the Board may find him to be 
a credible historian regarding his continuing symptoms of 
dizziness and fatigue, as was noted above, such symptoms have 
not been associated with disability that is not already 
service connected.  

In sum, in weighing the Veteran's statements and those of his 
witnesses with that of the medical evidence demonstrating the 
existence of no current disability associated with the 
Veteran's symptoms of dizziness, fatigue, loss of 
concentration or memory loss other than what has already been 
associated with PTSD, the lack of in-service evidence of such 
symptoms, and the lack of evidence of medical opinion 
evidence linking disability other than PTSD with any of these 
symptoms, the Board finds the latter to be far more 
probative, competent, and persuasive, and that the evidence 
is therefore against the claims for service connection for 
disability manifested by dizziness, fatigue, loss of 
concentration, and loss of memory as directly related to 
service.


ORDER

Entitlement to service connection for fibromyalgia is 
granted.

Entitlement to service connection for disability manifested 
by fatigue, dizziness, memory loss, and loss of concentration 
is denied.  


REMAND

Turning next to the Veteran's claim for service connection 
for decreased vision, the record reflects the April 2006 VA 
eye examiner's opinion that the Veteran's decreased vision is 
caused by keratoconus, which results in large amounts of 
astigmatism and thus, decreased acuity, even with glasses.  
The examiner found this diagnosis to be demonstrated by 
corneal topography, and the record further reflects a 
previous diagnosis of suspected keratoconus in May 2004.  
Therefore, while the examiner further commented that there 
was no known "cause" of keratoconus, the evidence of record 
demonstrates that the Veteran's decreased vision has been 
attributed to a known diagnosis, and that the provisions 
relating to undiagnosed illness under 38 C.F.R. § 3.317 are 
not for application.  However, since service connection for 
such disability may still be established if its onset 
occurred during active service, there is evidence of current 
disability, and service treatment records reflect a 
significant decrease in uncorrected visual acuity between 
20/30 in February 1987 and 20/60 in May 1987, the Board finds 
that the Veteran should be afforded a new eye examination to 
determine whether it is at least as likely as not that the 
Veteran's keratoconus had its onset during active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
eye examination.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's keratoconus 
had its onset during service or is 
related to any in-service event, 
disease, or injury.  In rendering this 
opinion, the examiner should address 
the Veteran's assertions of continuity 
of relevant symptoms since service, and 
the service treatment records that 
demonstrate a decrease in uncorrected 
visual acuity between 20/30 in February 
1987 and 20/60 in May 1987.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

3.  Finally, readjudicate the issue 
remaining on appeal.  If the benefits 
sought on appeal are not granted, issue 
a supplemental statement of the case, 
and give the Veteran an appropriate 
amount of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


